OPINION OF THE COURT
Per Curiam.
By judgment and order of the Supreme Court of the State of Arizona, dated September 19, 1996, the respondent was *223suspended from the practice of law in Arizona for a period of three years, based upon his manipulation of his law firm’s records of billable hours to grossly inflate the amount of time he was actually spending on client matters.
On or about October 9,1996, the respondent was served with a notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York. By letter dated November 22, 1996, the respondent informed the petitioner and this Court that he would not be requesting a hearing, nor would he be raising any defense to the imposition of discipline.
Accordingly, the respondent is suspended from the practice of law in New York for one year, effective immediately. The respondent’s reinstatement to the New York State Bar is contingent upon his reinstatement to the Arizona State Bar.
Mangano, P. J., Bracken, Miller, O’Brien and Krausman, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, the respondent, Allan J. Kasen, is suspended from the practice of law in New York for a period of one year, effective immediately, with reinstatement to the New York State Bar conditioned upon proof that he has been reinstated to the Arizona State Bar; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the respondent, Allan J. Kasen, is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.